COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 El Paso Specialty Hospital, Ltd,                             No. 08-15-00282-CV
                                                 §
                             Appellant,                          Appeal from the
                                                  §
 v.                                                            448th District Court
                                                 §
 Maria T. Gurrola, Individually and on                       of El Paso County, Texas
 behalf of all wrongful death beneficiaries,      §
 and as representative of the Estate of Oscar                 (TC# 2014DCV3560)
 Gurrola, Deceased,                               §

                             Appellee.           §§

                                          ORDER

       The Court GRANTS the Appellee’s third'motion for extension of time to file the brief until

                                     ' EXTENSION OF TIME TO FILE THE
January 17, 2016. NO FURTHER MOTIONS FOR

APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Alfonso L. Melendez, the Appellee’s Attorney,

prepare the Appellee’s brief and forward the same to this Court on or before January 17, 2016.

       IT IS SO ORDERED this 17th day of December, 2015.

                                                PER CURIAM
Before McClure, C.J., Rodriguez, and Hughes, JJ.